91 F.3d 142
MCI Telecommunications Corporationv.Subhi Alhadhood, Captian, Al Boushi, Captain, MustasaIbrahim, Captain, Ahmed Abbas, Major, Mohammed Said Hassan,Major, Mohammed Saeed, Sergeant, Abdullah Al-Shamsi,Sergeant, Ali Salem Sief, Sergeant, Mohammed Saeed, Private,Abdullateaf, Private, Khlfan, Private, Khaled, Private,Abdullah Abdul Alhammadi, Saleh Almansour, Jehad Hassan,Ayad Hassan, Mohammed Bakrad, Kotybah Azuar, Medhat JassimAlsoori, Saeed Salem Al
NO. 95-50161
United States Court of Appeals,Fifth Circuit.
June 19, 1996
W.D.Tex., 82 F.3d 658

1
DENIALS OF REHEARING EN BANC.